23 F.3d 403NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Leon Shelton BRANCH, Defendant-Appellant.
No. 93-5629.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1994.Decided:  May 10, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Richard C. Erwin, Senior District Judge.  (CR-92-271-D)
E. Raymond Alexander, Jr., Greensboro, NC, for appellant.
Benjamin H. White, Jr., U.S. Atty., Michael F. Joseph, Asst. U.S. Atty., Greensboro, NC, for appellee.
M.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Leon Shelton Branch appeals from the district court judgment and sentence order.  Branch was indicted on charges of bank robbery, armed bank robbery, and use of a firearm in the commission of a crime of violence, in violation of 18 U.S.C.A. Sec. 2113(a), (d) (West 1984 & Supp.1994), and 18 U.S.C.A. Secs. 924(c) (West 1976 & Supp.1994), respectively.  He was found guilty on all three counts.  The first count was merged into the second count as a lesser-included offense;  Branch was sentenced on only the second and third counts.  His attorney filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), finding no non-frivolous grounds for appeal but noting one arguable issue.  Although advised of his right to do so, Branch has failed to file a supplemental informal brief.  We affirm.


2
Branch contends that the evidence was insufficient to establish his guilt.  However, his co-defendants pled guilty and testified against him at trial.  Their testimony, along with Branch's stipulation to the federally-insured nature of the bank, was sufficient for a reasonable trier of fact to find guilt on all the elements of the counts charged.   United States v. Brewer, 1 F.3d 1430, 1437 (4th Cir.1993).  Thus, we find Branch's claim of error meritless.


3
In accordance with the requirement of Anders, we have examined the entire record in this case and find no other potentially meritorious issues for appeal.  Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A (1988)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.  Accordingly, we deny counsel's request to withdraw.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED